58 N.Y.2d 914 (1983)
The People of the State of New York, Respondent,
v.
Sammy Fulton, Appellant.
Court of Appeals of the State of New York.
Argued January 12, 1983.
Decided February 17, 1983.
Abigail Everett and William E. Hellerstein for appellant.
Elizabeth Holtzman, District Attorney (Katherine N. Rose and Barbara D. Underwood of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS concur.
*915MEMORANDUM.
The order of the Appellate Division should be affirmed.
*916Even if we were to assume, as defendant contends, that his pro se demand for production or disclosure of the informant encompassed a request for an in camera inquiry in accordance with the procedures outlined in People v Darden (34 N.Y.2d 177, 181), the People's inability to produce her at the hearing the Appellate Division directed did not mandate suppression of the items seized at the time of defendant's arrest. For the record supports both the finding that the informant existed and that the People made diligent efforts to comply with the direction to find her (cf. People v Jenkins, 41 N.Y.2d 307). Nor was it an abuse of discretion to deny the hearing. In sum, we find no reason to overrule the determination that, even absent disclosure, there was a sufficient showing of probable cause (People v Leyva, 38 N.Y.2d 160, 172).
Order affirmed in a memorandum.